



FORM OF SECOND AMENDED AND RESTATED INDEMNITY AGREEMENT




This Second Amended and Restated Indemnity Agreement (this “Agreement”) dated
June 30, 2006 among Southwestern Energy Company (the “Company”) and each of its
wholly-owned Subsidiaries that are identified on the signature page hereof
(collectively, the “Subsidiaries”), with offices located in Houston, Texas and
Fayetteville, Arkansas, and ____________ (the “Indemnitee”).

WITNESSETH:

WHEREAS, Indemnitee is currently serving as a director, officer, employee,
trustee or agent (including a fiduciary) of the Company and/or one or more of
the Subsidiaries and in such capacity has performed and is performing valuable
services for the Company and/or the Subsidiaries; and

WHEREAS, the Company's and each Subsidiary's bylaws (the “Bylaws”) provide for
the indemnification of directors, officers, employees and agents (including
fiduciaries) and the advancement of certain litigation expenses for directors,
officers, employees and agents (including fiduciaries) to the maximum extent
authorized by the Delaware General Corporation Law [and, to the extent
applicable to a Subsidiary, the Arkansas Business Corporation Act of 1987, the
Arkansas Small Business Entity Pass Through Act  and the Texas Limited Liability
Company Act] (as amended from time to time and including any successor acts
thereto, collectively, the “State Statutes”); and

WHEREAS, the State Statutes provide that the rights to indemnification and
advancement of expenses authorized thereunder are not exclusive; and

WHEREAS, under the State Statutes, the Company and each Subsidiary has the power
to purchase and maintain insurance on behalf of any person who (i) is or was a
director, officer,





--------------------------------------------------------------------------------

employee, trustee or agent (including a fiduciary) of the Company or such
Subsidiary, or (ii) is or was serving, at the request of such corporation, as a
director, officer, employee, trustee or agent (including a fiduciary) of another
corporation, partnership, joint venture, trust, or other enterprise against any
liability asserted against him or her and incurred by him or her in any such
capacity, or arising out of his or her status as such, whether or not the
Company or such Subsidiary would  have the power to indemnify him or her against
such liability under the provisions of the State Statutes; and

WHEREAS, developments with respect to the terms and availability of a policy of
Directors’ and Officers’ Liability Insurance (“D&O Insurance”) and with respect
to the terms and enforcement of statutory and by-law provisions concerning
indemnification and the advancement of expenses generally have raised questions
concerning the adequacy and reliability of the protection that these provisions
provide; and

WHEREAS, in order to resolve these questions and induce Indemnitee to continue
to serve as an officer, director, employee, trustee or agent (including a
fiduciary) of the Company and/or the Subsidiaries, the Company and each
Subsidiary have determined that it is in the best interest of the Company and
each Subsidiary and their stockholders to enter into this Agreement with
Indemnitee;

NOW, THEREFORE, in consideration of the Indemnitee's continued service as a
director, officer, employee, trustee or agent (including a fiduciary) of the
Company and/or one or more of the Subsidiaries the parties hereto agree as
follows:

1.

Indemnification and Payment of Expenses.  Subject to the limitations, terms and
conditions of this Agreement, including, but not limited to the limitations in
Section 4, the Company and each Subsidiary hereby agree to:








2







--------------------------------------------------------------------------------

(a)

hold harmless and indemnify the Indemnitee against all liabilities and losses
incurred in connection with any threatened, pending, or completed action, suit
or proceeding, whether civil, criminal, administrative, investigative or other
(including, but not limited to, any action by or in the right of the Company),
to which the Indemnitee is, was or at any time becomes a party, is threatened to
be made a party, or is involved (as a witness or otherwise), by reason of the
fact that the Indemnitee is, was or at any time becomes a director, officer,
employee, trustee or agent (including a fiduciary) of the Company or any
Subsidiary or is or was serving at the request of the Company as a director,
officer, employee, trustee or agent (including a fiduciary) of another
corporation or of a partnership, joint venture, trust or other enterprise,
whether the basis of such proceeding is alleged action in an official capacity,
or in any other capacity while serving as a director, officer, employee, trustee
or agent; and

(b)

pay on behalf of the Indemnitee, and his or her executors, administrators, heirs
or assigns, any amount which he or she is or becomes legally obligated to pay
because of any claim or claims made against the Indemnitee because of any act or
omission or neglect or breach of duty, including any actual or alleged error or
misstatement or misleading statement, which Indemnitee commits or suffers while
acting in his or her capacity as a director, officer, employee, trustee or agent
(including a fiduciary) of the Company and/or any of the Subsidiaries.  The
payments which the Company and/or the Subsidiaries will be obligated to make
hereunder shall include, inter alia, compensatory and punitive damages,
judgments, fines, ERISA excise taxes, penalties, settlements and costs, costs of
investigation, (excluding salaries as officers or employees of the Company
and/or the Subsidiaries), attorneys’ fees, costs of appearance, attachment and
similar bonds








3







--------------------------------------------------------------------------------

and other legal costs of actions, claims, proceedings, investigations and
alternative dispute mechanisms, (including actions, claims, proceedings,
investigations or alternative dispute mechanisms by or on behalf of the Company
and/or any Subsidiary and appeals therefrom), whether civil, criminal,
administrative, investigative or other.

2.

Additional Indemnification; Nonexclusivity.  (a)  The Company and each
Subsidiary hereby agree to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company’s or such
Subsidiary’s Certificate of Incorporation or Articles of Incorporation (as the
case may be), Bylaws or other organizational documents (collectively, the
“Organizational Documents”), or by statute.  In the event of any change after
the date of this Agreement in any applicable law, statute or rule which expands
the right of a Delaware corporation[, an Arkansas corporation, an Arkansas
limited liability company or a Texas limited liability company] to indemnify its
directors, officers, employees or agents (including fiduciaries), it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits afforded by such change.  In the event of any change in any
applicable law, statute or rule which narrows the right of a Delaware
corporation[, an Arkansas corporation, an Arkansas limited liability company or
a Texas limited liability company] to indemnify its directors, officers,
employees or agents (including fiduciaries), such change, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder except as set forth in Section 4(d).

(b)

The indemnification provided by this Agreement shall be in addition to any
rights to which Indemnitee may be entitled under the Company’s or any
Subsidiary’s Organizational Documents, any agreement, any vote of stockholders
or disinterested directors, the State Statutes,








4







--------------------------------------------------------------------------------

or otherwise.  The indemnification provided under this Agreement shall continue
as to Indemnitee for any action Indemnitee took or did not take while serving in
an indemnified capacity even though Indemnitee may have ceased to serve in such
capacity.

3.

Notice of Claim; Subrogation; No Duplication of Payments.  (a)  If the Company
has D&O Insurance in effect at the time the Company receives from Indemnitee any
notice of commencement of an action, suit or proceeding, the Company shall give
prompt notice of such commencement to the insurers in accordance with the
procedures set forth in the policy.  The Company shall thereafter take all
necessary and desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such action, suit or proceeding
 in accordance with the terms of such policy.

(b)

In the event of any payment under this Agreement, the Company and/or each
relevant Subsidiary, as the case may be, shall be subrogated to the extent of
such payment to all of the rights of recovery of the Indemnitee, who hereby
agrees to execute all documents required and to do everything that may be
necessary to secure such subrogation rights, including the execution of such
documents necessary or desirable to enable the Company and/or each relevant
Subsidiary effectively to bring suit to enforce such rights.

(c)

The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.








5







--------------------------------------------------------------------------------

4.

Exceptions to Indemnification.  Notwithstanding the provision of Section 1 or
any other provision of this Agreement, neither the Company nor any Subsidiary
shall be liable under this Agreement to make any payment in connection with any
claim made against the Indemnitee:

(a)

in respect of remuneration paid to the Indemnitee if it shall be determined by a
final judgment or other final adjudication that such remuneration was in
violation of law; or

(b)

for an accounting or profits made from the purchase or sale by the Indemnitee of
securities of the Company or any Subsidiary pursuant to or within the meaning of
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto or
similar provisions of any federal or state statutory law or common law; or

(c)

on account of the Indemnitee's conduct which is finally adjudged to have been
knowingly fraudulent, deliberately dishonest, grossly negligent, or willful and
wanton misconduct in the performance of his or her duties, which such conduct is
material to the establishment of liability for which indemnification is sought
pursuant to the terms of this Agreement; or

(d)

if a final decision by a court shall determine that such indemnification is not
lawful or is against public policy.

5.

Continuation.  All agreements and obligations of the Company and/or its
Subsidiaries required pursuant to the terms of this Agreement shall continue
during the period the Indemnitee is a director, officer, employee, trustee or
agent (including a fiduciary) of the Company and/or any Subsidiary (or is or was
serving at the request of the Company and/or any Subsidiary as a director,
officer, employee or agent (including a fiduciary) of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter so long as the








6







--------------------------------------------------------------------------------

Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, by reason of the fact that the Indemnitee
was serving as a director, officer, employee, trustee or agent (including a
fiduciary) of the Company and/or any Subsidiary or serving in any other capacity
referred to in this Section.

6.

Notice and Defense.  Promptly after receipt by the Indemnitee of notice of the
commencement of any action, suit or proceedings, the Indemnitee is hereby
required, if a claim in respect thereof is to be made against the Company and/or
any Subsidiary under this Agreement to notify the Company and each relevant
Subsidiary of the commencement thereof; but the omission so to notify the
Company and each relevant Subsidiary will not relieve the Company nor any
relevant Subsidiary from any liability which they may have to the Indemnitee
otherwise than under this Agreement except to the extent that such lack of
prompt notification shall cause the Company and/or any relevant Subsidiary to be
denied coverage under any insurance policy that may then be in effect.  With
respect to any such action, suit or proceedings as to which the Indemnitee
notifies the Company and or any Subsidiary of the commencement thereof:

(a)

the Company and/or each relevant Subsidiary will be entitled to participate
therein at their own expense;

(b)

except as otherwise provided below to the extent that they may wish, the Company
and/or any relevant Subsidiary jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof, with counsel
satisfactory to the Indemnitee.  After notice from the Company and/or each
relevant Subsidiary to the Indemnitee of its election to so assume the defense
thereof, neither the Company nor any Subsidiary will be liable to the Indemnitee
under this Agreement for any legal or other expenses subsequently incurred by
the Indemnitee in connection with the defense thereof








7







--------------------------------------------------------------------------------

other than reasonable costs of investigation or as otherwise provided below.
 The Indemnitee shall have the right to employ separate counsel in such action,
suit or proceedings but the fees and expenses of such counsel incurred after
notice from the Company and/or each relevant Subsidiary of its assumption of the
defense thereof shall be at the expense of the Indemnitee unless (i) the
employment of counsel by the Indemnitee has been authorized in writing by an
executive officer of the Company and/or each relevant Subsidiary, (ii) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and/or any relevant Subsidiary and the Indemnitee
in the conduct of the defense of such action, or (iii) the Company and/or any
relevant Subsidiary shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and expenses of counsel
shall be at the expense of the Company and/or each relevant Subsidiary.  Neither
the Company nor any Subsidiary shall be entitled to assume the defense of any
action, suit or proceedings brought by or on behalf of the Company and/or any
Subsidiary or as to which the Indemnitee shall have made the conclusion provided
for in (ii) above; and

(c)

neither the Company nor any Subsidiary shall be liable to indemnify the
Indemnitee under this Agreement for any amounts paid in settlement or compromise
of any action or claim effected without the prior written consent of the Company
and each relevant Subsidiary.  Neither the Company nor any Subsidiary shall
settle any action or claim in any manner which would impose any penalty or
limitation on the Indemnitee without the prior written consent of the
Indemnitee.  Neither the Company, any Subsidiary, nor the Indemnitee will
unreasonably withhold its consent to any proposed settlement.








8







--------------------------------------------------------------------------------

7.

Expenses.  In the event that the Indemnitee employs his or her own counsel
pursuant to Section 6(b)(i) through (iii) of this Agreement, the Company and/or
each relevant Subsidiary shall advance to the Indemnitee, prior to any final
disposition of any threatened or pending action, suit or proceedings, whether
civil, criminal, administrative, investigative or other, any and all reasonable
expenses specifically documented (including legal fees and expenses) as being
incurred in investigating or defending any such action, suit or proceedings
within thirty (30) days after receiving copies of invoices presented to the
Indemnitee for such expenses.

8.

Repayment of Expenses.  The Indemnitee agrees that the Indemnitee will promptly
reimburse the Company and/or each relevant Subsidiary for all expenses advanced
or paid by the Company and/or each relevant Subsidiary in defending any action,
suit or proceedings, whether civil, criminal, administrative or investigative,
against the Indemnitee in the event and only to the extent that it shall
ultimately be determined by a final decision by a court having jurisdiction in
the matter that the Indemnitee is not entitled to be indemnified by the Company
and/or any relevant Subsidiary for such expenses under the provision of the
State Statutes, the Organizational Documents, this Agreement, or otherwise, or
that it is unlawful for the Indemnitee to be indemnified by the Company and/or
any relevant Subsidiary for such expenses.  The Indemnitee shall be required to
reimburse only those entities from which he or she is not entitled to
indemnification under the judicial determination described above and only to the
extent of such entities' contribution to expenses advanced or paid.  If the
judicial determination requires reimbursement by the Indemnitee but provides no
basis for allocation of the reimbursement among the relevant entities, such
reimbursement shall be allocated on the basis of the ratio of the contribution
made by each entity to which reimbursement is required to total contributions.








9







--------------------------------------------------------------------------------

9.

Maintenance of Insurance.  (a)  The Company, on behalf of itself and the
Subsidiaries, represents that it presently has in force and effect one or more
policy or policies of D&O Insurance covering liabilities, which may include
those which are not indemnifiable under the State Statutes, which may be
asserted against or incurred by directors, officers, employees and agents
(including fiduciaries) of the Company and its Subsidiaries in their performance
of services, underwritten by reputable insurance companies and in such amounts
as the Board of Directors of the Company deems appropriate (the “Insurance
Policies”).  The Company agrees, that so long as the Indemnitee shall continue
to serve as a director, officer, employee, trustee or agent (including a
fiduciary) of the Company or any Subsidiary (or shall continue at the request of
the Company to serve as a director, officer, employee, trustee or agent
(including a fiduciary) of another corporation, partnership, joint venture,
trust or other enterprise), the Company shall maintain the Insurance Policies.
 In addition, following the Indemnitee’s cessation of such service (but in no
event longer than four (4) years), the Company agrees that so long as the
Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit, proceeding or alternative dispute resolution mechanism,
whether civil, criminal or investigative, by reason of the fact that the
Indemnitee was a director, officer, employee, trustee or agent (including a
fiduciary) of the Company (or served in any of said other capacities), the
Company shall purchase and maintain in effect for the benefit of the Indemnitee
one or more valid, binding and enforceable policy or policies of D&O Insurance
providing coverage in such amounts as is deemed appropriate by the Board of
Directors.

(b)

The Company shall not be required to maintain said policy or policies of D&O
Insurance in effect if, in the reasonable business judgment of the then
directors of the Company (i) the premium cost for such insurance is
substantially disproportionate to the amount of coverage,








10







--------------------------------------------------------------------------------

(ii) the coverage provided by such insurance is so limited by exclusions or
otherwise that there is insufficient benefit from such insurance or (iii) said
insurance is not otherwise reasonably available; provided, however, that in the
event the then directors make such a judgment, the Company shall purchase and
maintain in force a policy or policies of D&O Insurance in the amount and with
such coverage as the then directors determine to be reasonably available.  In
the event that the directors shall determine that a policy or policies of D&O
Insurance are not reasonably available, the Company shall promptly notify
Indemnitee of such determination.

(c)

To the extent the Company maintains D&O Insurance applicable to directors,
officers, employees or agents (including fiduciaries), the Indemnitee shall be
covered by such policies in such a manner as to provide the Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s directors, officers, employees or agents (including fiduciaries).

10.

Change in Control.  (a)  The Company agrees that if there is a Change in Control
of the Company (other than a Change in Control which has been approved by a
majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then, with respect to all matters thereafter
arising concerning the rights of the Indemnitee to indemnification and payment
under this Agreement or any other agreement or under the Company’s Certificate
of Incorporation or Bylaws or under State Statutes, Independent Legal Counsel
shall be selected by the Indemnitee and approved by the Company (which approval
shall not be unreasonably withheld) to, among other things, render a written
opinion to the Company and the Indemnitee as to whether and to what extent the
Indemnitee would be entitled to be indemnified.  The Company agrees to abide by
such opinion, to pay the reasonable fees and expenses of the Independent Legal
Counsel and to fully indemnify such counsel against any and all








11







--------------------------------------------------------------------------------

expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant thereto.

(b)

“Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 10(a) hereof, who shall
not have otherwise performed services for the Company or the Indemnitee within
the last three years (other than with respect to matters concerning the rights
of the Indemnitee under this Agreement, or of other indemnitees under similar
indemnity agreements).

(c)

“Change in Control” shall mean the occurrence of any of the following:

(i)

any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”), an “Acquiring Person”) becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company's then outstanding
securities, provided, however, that any acquisition by (x) the Company or any of
its subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any corporation with
respect to which, immediately following such acquisition, more than 60% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, in the aggregate by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company common stock and Company voting
securities immediately prior to such acquisition in substantially the same
proportion as their ownership, immediately prior to such acquisition, of the
outstanding Company common stock and Company voting securities, as the case may
be, shall not constitute a Change in Control;

(ii)

consummation by the Company of a reorganization, merger or consolidation (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the outstanding Company common stock and Company voting
securities immediately prior to such Business Combination do not in the
aggregate, immediately following such Business Combination, beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination in
substantially the same proportion as their ownership immediately prior to such
Business Combination of








12







--------------------------------------------------------------------------------

the outstanding Company common stock and Company voting securities, as the case
may be;

(iii)

any individual who is nominated by the Board for election to the Board on any
date fails to be so elected as a direct or indirect result of any proxy fight or
contested election for positions on the Board;

(iv)

a “change in control” of the Company of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act occurs; or

(v)(A)

a complete liquidation or dissolution of the Company or (B) a sale or other
disposition of all or substantially all of the assets of the Exploration and
Production business segment of the Company (or, in the case of directors,
officers, employees or agents (including fiduciaries) of Arkansas Western Gas
Company, the Utility business segment) other than to a corporation with respect
to which, immediately following such sale or disposition, more than 80% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, in the aggregate by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the outstanding
Company common stock and Company voting securities immediately prior to such
sale or disposition in substantially the same proportion as their ownership of
the outstanding Company common stock and Company voting securities, as the case
may be, immediately prior to such sale or disposition; which, immediately
following such sale or disposition, more than 80% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, in the aggregate
by all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the outstanding Company common stock and
Company voting securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the outstanding Company
common stock and Company voting securities, as the case may be, immediately
prior to such sale or disposition.

11.

Partial Indemnification.  If Indemnitee is entitled under the provisions of this
Agreement to indemnification for some or a portion of the expenses incurred in
connection with any claim, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such expense
to which Indemnitee is entitled.

12.

Construction of Certain Terms.  (a) The term “expenses” shall be broadly and
reasonably construed and shall include, without limitation, all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements,








13







--------------------------------------------------------------------------------

appeal bonds, other out-of-pocket costs and reasonable compensation for time
spent by Indemnitee for which Indemnitee is not otherwise compensated by the
Company or any third party, provided that the rate of compensation and estimated
time involved is approved by the Board of Directors, which approval shall not be
unreasonably withheld), actually and reasonably incurred by Indemnitee in
connection with either the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification under this Agreement, the
State Statutes or otherwise.

(b)

The term “action, suit or proceeding “ shall be broadly construed and shall
include any alternative dispute mechanism and shall further include, without
limitation, the investigation, preparation, prosecution, defense, settlement,
arbitration and appeal of, and the giving of testimony in, any threatened,
pending or completed claim, action, suit, proceeding or alternative dispute
mechanism, whether civil, criminal, administrative or investigative and whether
formal or informal.

(c)

The terms “Company” and “Subsidiary” shall include, without limitation and in
addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents (including
fiduciaries), so that any person who is or was a director, officer, employee,
trustee or agent (including a fiduciary) of such constituent corporation, or is
or was serving at the request of such constituent corporation as a director,
officer, employee, trustee or agent (including a fiduciary) of another
corporation, partnership, joint venture, trust or other enterprise, shall stand
in the same position under the provisions of this Agreement with respect to the
resulting or








14







--------------------------------------------------------------------------------

surviving corporation as he or she would have with respect to such constituent
corporation if its separate existence had continued.

(d)

 The term “serving at the request of the Company” shall include, without
limitation, any service as a director, officer, employee, trustee or agent
(including a fiduciary) of the Company or any Subsidiary which imposes duties
on, or involves services by, such director, officer, employee, trustee or agent
(including a fiduciary) with respect to an employee benefit plan, its
participants or beneficiaries.

(e)

The term “other enterprises” shall include, without limitation, employee benefit
plans.

(f)

The term “fines” shall include any excise taxes assessed on a person with
respect to an employee benefit plan.

13.

No Presumptions.  For purposes of this Agreement, to the fullest extent
permitted by law, the termination of any action, suit or proceeding by judgment,
order, settlement (whether with or without court approval), conviction, or upon
a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that the Indemnitee did not meet any particular standard of conduct
or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

14.  Miscellaneous.  (a) The Company and each Subsidiary expressly confirms and
agrees that it has entered into this Agreement and assumed the obligation
imposed on the Company and each Subsidiary hereby in order to induce the
Indemnitee to continue as a director, officer, employee, trustee or agent
(including a fiduciary) of the Company and/or the Subsidiaries, and acknowledges
that the Indemnitee is relying upon this Agreement in continuing in such
capacity.  In the event the Indemnitee is required to bring any action to
enforce rights or collect monies due








15







--------------------------------------------------------------------------------

under this Agreement and is successful in such action, the Company and/or each
relevant Subsidiary shall reimburse the Indemnitee for all of the Indemnitee's
reasonable fees and expenses in bringing and pursuing such action.

(b)

Each of the provisions of this Agreement is a separate and distinct agreement
and independent of the others, so that if any provision hereof shall be held to
be invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the validity or enforceability or any other provisions hereof.

(c)

This Agreement shall be interpreted and enforced in accordance with the laws of
the State of Delaware.

(d)

This Agreement shall be binding upon the Indemnitee and upon the Company and
each Subsidiary, their successors and assigns, including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially of the business and/or assets of the Company or such Subsidiary,
as the case may be, and shall inure to the benefit of the Indemnitee, his or her
heirs, personal representatives and assigns and to the benefit of the Company,
each Subsidiary, and their successors and assigns.

(e)

No amendment, modification, alteration, change, termination or cancellation of
this Agreement shall be effective unless in writing signed by the parties
hereto.

(f)

Unless otherwise provided herein, all notice or other communication allowed or
required under this Agreement must be in writing.  All such notices shall be
deemed given and received when delivered personally by hand, or placed in the
United States mail, addressed to the other party, by first class mail or
certified mail, postage prepaid, at the addresses indicated following the
signatures of the parties hereto or such other addresses as may be specified in
writing.








16







--------------------------------------------------------------------------------

(g)

This Agreement sets forth the entire understanding between the parties hereto
and supersedes and merges all previous written commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.
 The provisions of this Agreement shall be applicable to matters arising prior
to the date hereof.

In Witness Whereof, the parties hereto have executed this Agreement on and as of
the day and year first above written.

Notice Address for Company

SOUTHWESTERN ENERGY COMPANY

2350 N. Sam Houston Pkwy., E.,

Suite 300

Houston, Texas 77032

By:

 




ATTENTION:  Secretary

   

President and Chief Executive Officer







Notice Address for Subsidiaries

SOUTHWESTERN ENERGY PRODUCTION

2350 N. Sam Houston Pkwy., E.,

   COMPANY

Suite 300

Houston, Texas  77032

By:                                                                        




ATTENTION:  Secretary

President














17







--------------------------------------------------------------------------------

SEECO, INC.







By:

                                                                       




President




DIAMOND “M” PRODUCTION COMPANY







By:

                                                                       




President







DESOTO DRILLING, INC.







By:

                                                                       




Senior Vice President







SOUTHWESTERN MIDSTREAM SERVICES

   COMPANY







By:

                                                                       




President







SOUTHWESTERN ENERGY SERVICES

   COMPANY







By:

                                                                       




President







DESOTO GATHERING COMPANY, L.L.C.







By:

                                                                       




President














18







--------------------------------------------------------------------------------

ANGELINA GATHERING COMPANY, L.L.C.







By:

                                                                       




President







Notice Address for Subsidiaries

ARKANSAS WESTERN GAS COMPANY

1083 Sain Street

Fayetteville, Arkansas  72703

ATTENTION:  Secretary

By:

                                                                       




President







A W REALTY COMPANY







By:

                                                                       




President and Chief Executive Officer










Notice Address for Indemnitee:

                                                                      




2350 N. Sam Houston Pkwy. E.

                                   

, Indemnitee

Suite 300

Houston, Texas 77032








19





